Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
In view of the examiner’s amendment below, Claims 24-29,31-39,41-43,45-46,50-59 and 61-63 are allowable. The independent claims are generic with regard to the election of species restriction and therefore the withdrawn claims 47-49 have been rejoined, examined and allowed, pursuant to MPEP § 821.04(a). Therefore, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tremblay on 6/7/2021.

The application has been amended as follows: 
40. (cancelled) 

41. (currently amended) A skate comprising the skate boot of claim 24 and a skating element below the skate boot. 

43. (currently amended) A skate boot for receiving a foot of a user of a skate, the skate boot being configured to support the user’s foot above a skating element of the skate, the skate boot comprising: 
a shell comprising a lateral side portion configured to face a lateral side of the user’s foot, a medial side portion configured to face a medial side of the user’s foot, and an ankle portion configured to receive an ankle of the user; and
a lacing member that is configured to lace the skate boot, is injection molded, and comprises:
lacing apertures to receive a lace; and
flexion facilitators disposed between adjacent ones of the lacing apertures and configured to facilitate flexing of the lacing member when the user’s foot moves during skating;
wherein: the flexion facilitators include flexion openings; and each flexion opening comprises an outer portion and an inner portion that is farther from the top edge of the lacing member and wider in a longitudinal direction of the lacing member than the outer portion of the flexion opening.

44. (cancelled)

45. (previously presented) The skate boot of claim 43[4], wherein the flexion openings are elongated. 
 
46. (previously presented) The skate boot of claim 43[4], wherein the flexion openings are free of any insert therein.  

47. (previously presented) The skate boot of claim 43[4], wherein the lacing member comprises an insert disposed in at least one of the flexion openings.  

3[4], wherein the flexion openings are longer than the lacing apertures.  

52. (previously presented) The skate boot of claim 43[4], wherein the flexion openings are longer and narrower than the lacing apertures.  

53. (previously presented) The skate boot of claim 43[4], wherein each of the flexion openings comprises walls opposite to one another and moveable relative to one another when the user's foot moves during skating.  

54. (previously presented) The skate boot of claim 43[4], wherein the flexion openings extend from the top edge of the lacing member.

59. (previously presented) The skate boot of claim 43[4], wherein the flexion includes at least four flexion openings.

60. (cancelled)

61. (currently amended) A skate comprising the skate boot of claim 43 and a skating element below the skate boot.

62. (new) The skate of claim 61, wherein the skate is an ice skate and the skating element comprises a blade.

63. (new) The skate of claim 41, wherein the skate is an ice skate and the skating element comprises a blade.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732